Citation Nr: 1617617	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to May 1966, with additional service in the Reserves.

These matters came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these issues in July 2011.  

The Veteran testified at a Decision Review Officer (DRO) RO hearing in January 2014; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2011, these matters were remanded to confirm any additional periods of the Veteran's service with the Reserves and to obtain all service treatment records for any additional periods of service confirmed.

An October 2011 VA Request for Information requests information regarding the Veteran's reserve service.  10/18/2011 VBMS entry, 21-3101 Request for Information.  

The December 2011 response reflects that a Navy branch was identified and requested more information regarding the unit.  12/02/2011 VBMS entry, VA 21-3101 Request for Information.  It was noted that there was no Army record.  There were no further inquiries nor additional information provided.  

In February 2013, VA issued correspondence to the Veteran requesting information regarding his reserve service.  02/12/2013 VBMS entry, Notification Letter.  A November 2013 statement from the Veteran's representative indicates that the Veteran could not find any reserve records.  11/07/2013 VBMS entry, VA 21-4138 Statement in Support of Claim.

At the RO hearing, the Veteran testified that he went into the Army Reserves in 1972 and he recalled being in a special training command in Concord, California; he could not recall the company name or unit number.  01/21/2014 VBMS entry, Hearing Testimony at 8.  

In August 2014, the RO called the Veteran to verify the dates and branch of his reserve service; the Veteran did not answer.  08/11/2014 VBMS entry, VA 21-0820 Report of General Information.  

Documentation of record reflects that the Veteran had service in the Army Reserves from 1972 to 1985.  He was injured (bilateral inguinal hernias) in June 1985 per documentation from the 704th Engineering Company in Texarkana, Arkansas.  04/15/1986 VBMS entry, Medical Treatment Record-Government Facility.  

The Board finds that further attempts should be made to obtain the Veteran's Reserve records.  Specifically, despite the fact that it is known that he had service in the Army reserves for the period from 1972 to 1985, to include with the 704th Engineering Co., in Texarkana and in Concord, California (per the Veteran's testimony), no attempts have been made to obtain the Veteran's records from the Department of the Army.  Remand is necessary for further attempts to obtain the Veteran's Reserve records.

The Veteran is reminded that while VA has a duty to assist the Veteran in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for 
VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).

Accordingly, the case is REMANDED for the following actions:

1.  Contract the Veteran and request the specific dates of his reserve service with the Army, any information pertaining to his units or commands, and any specific time periods when he states that he exposed to loud noises or had his hearing tested.  

2.  Contact an appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the Army Reserves for the period from 1972 to 1985, including the units of assignment, and the dates and duty status of his service with each unit, and all records associated with this reserve service.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

VA will end its efforts to obtain the Veteran's reserve records only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

3.  After the above developments have been completed, and obtain a VA opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should opine as to the following:

a)  Whether it is at least as likely as not (a 50 percent or more probability) that bilateral hearing loss is due to noise exposure in service. 

b)  Whether it is at least as likely as not (a 50 percent or more probability) that tinnitus is due to noise exposure in service. 

The examination should take note that the Veteran competently testified to noise exposure from a rifle range (see January 2014 hearing transcript, p.7-8).
The virtual folder must be made available to the examiner.  The examiner must provide a complete rationale for any opinion rendered. 

4.  Thereafter, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




